 



Exhibit 10.1
AMENDMENT TO
CONFIDENTIALITY, NON-COMPETITION
AND SEVERANCE PAY AGREEMENT
     This First Amendment to the CONFIDENTIALITY, NON-COMPETITION AND SEVERANCE
PAY AGREEMENT (the “Amendment”) is entered into as of this 18th day of June 2007
by and between AMERICAN HOMEPATIENT, INC., a Delaware corporation (the
“Company”), and JOHN D. GOUY, a resident of the State of Tennessee (the
“Employee”).
     WHEREAS, The Company and the Employee are party to that certain
Confidentiality, Non-Competition and Severance Pay Agreement (the “2001
Agreement”) by and between the Company and Employee executed as of January 1,
2001.
     WHEREAS the parties now desire to amend certain terms of the 2001 Agreement
as set forth in this Amendment;
     NOW, THEREFORE, In consideration of the mutual covenants contained herein,
the parties hereby agree as follows:

I.   Section 2(A) is hereby deleted in its entirety and replaced with the
following:

          2. Severance Pay in the Event of Termination or Other Occurrence
          A. In the event there is a “Change in Control” of the ownership of the
Company, and the Company within twelve (12) months following such Change in
Control, (i) terminates Employee’s employment (ii) without Employee’s consent
reduces Employee’s salary or (iii) without Employee’s consent requires Employee
to relocate somewhere other than the greater Nashville, Tennessee area then,
immediately following termination described in (i) above, or upon Employee’s
resignation following any of the occurrences described in (ii) and (iii) above,
Employee shall be entitled to receive as a severance payment in a lump sum an
amount equal to (150%) of his annual base salary (not including incentive
compensation or benefits), as in effect at the time of such termination or
resignation, plus (150%) of the annual incentive compensation Employee received
for performance during Company’s immediately preceding fiscal year, multiplied
by a fraction, the numerator of which is the total number of full calendar
months during which Employee was employed by Company during Company’s current
fiscal year prior to such termination or resignation and the denominator of
which is twelve (12), plus the product of Employee’s then current monthly
vehicle allowance, if any, (exclusive of gasoline and oil expense reimbursement)
as in effect at the time of such termination or resignation, multiplied by
eighteen (18). In addition, any earned but unpaid base salary, unpaid incentive
compensation from prior years, and accrued vacation will be paid. The Company
will also pay the COBRA premium attributable to Employee’s medical and dental
insurance benefits as such benefits were in effect immediately prior to
termination or resignation pursuant to this

 



--------------------------------------------------------------------------------



 



Section 2(A), with payments beginning on the first day of the calendar month
immediately following the date of termination or resignation and continuing
until the earlier of (i) eighteen (18) months after the date of termination or
resignation, or (ii) the date on which Employee is eligible to receive, as an
employee, independent contractor or agent, medical and/or dental insurance
benefits from a third party. The Company will deduct from the lump sum severance
payment to the Employee the standard employee deduction for medical/dental
insurance as in effect on the date of termination or resignation pursuant to
this Section 2(A) for up to an eighteen (18) month period. If Employee elects to
discontinue COBRA for any reason before expiration of the eighteen (18) month
period and notifies the Company of the same in writing, the Company will
thereafter refund to the Employee that portion of the deduction not attributable
to the COBRA premium actually paid. Further, any stock options granted to the
Employee will be fully vested upon a Change of Control, whether or not the
Employee is terminated or resigns pursuant to this Section 2(A), notwithstanding
any previously stated vesting restrictions but subject to expiration or
termination pursuant to the governing stock option plan.

II.   Except as expressly modified by this Amendment, all of the terms and
provisions of the Agreement shall remain in full force and effect.

     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first above written.

         
 
  AMERICAN HOMEPATIENT, INC.    
 
       
 
  /s/ Frank Powers
 
By: Frank Powers    
 
  Title: Executive Vice President    
 
       
 
  EMPLOYEE:    
 
  /s/ John D. Gouy
 
JOHN D. GOUY    

 